
	

115 HR 4887 : Grant Reporting Efficiency and Agreements Transparency Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4887
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To modernize Federal grant reporting, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Grant Reporting Efficiency and Agreements Transparency Act of 2018 or the GREAT Act. 2.PurposesThe purposes of this Act are to—
 (1)modernize reporting by recipients of Federal grants and cooperative agreements by creating and imposing data standards for the information that grants and cooperative agreement recipients must report to the Federal Government;
 (2)implement the recommendation by the Director of the Office of Management and Budget, under section 5(b)(6) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note), which includes the development of a comprehensive taxonomy of standard definitions for core data elements required for managing Federal financial assistance awards;
 (3)reduce burden and compliance costs of recipients of Federal grants and cooperative agreements by enabling technology solutions, existing or yet to be developed, by both the public and private sectors, to better manage data recipients already provide to the Federal Government; and
 (4)to strengthen oversight and management of Federal grants and cooperative agreements by agencies through consolidated collection and display of and access to open data that has been standardized, and where appropriate, transparency to the public.
			3.Data standards for grant reporting
 (a)AmendmentSubtitle V of title 31, United States Code, is amended by inserting after chapter 63 the following new chapter:
				
					64DATA STANDARDS FOR GRANT REPORTING
						
							Sec.
							6401. Definitions.
							6402. Data standards for grant reporting.
							6403. Guidance applying data standards for grant reporting.
							6404. Agency requirements.
 6401.DefinitionsIn this chapter: (1)AgencyThe term agency has the meaning given that term in section 552(f) of title 5.
 (2)Core data elementsThe term core data elements means data elements that are not program-specific in nature and are required by agencies for all or the vast majority of Federal grant and cooperative assistance recipients for purposes of reporting.
 (3)DirectorThe term Director means the Director of the Office of Management and Budget. (4)Federal awardThe term Federal award—
 (A)means the transfer of anything of value for a public purpose of support or stimulation authorized by a law of the United States, including financial assistance and Government facilities, services, and property;
 (B)includes grants, subgrants, awards, and cooperative agreements; and (C)does not include—
 (i)conventional public information services or procurement of property or services for the direct benefit or use of the Government; or
 (ii)an agreement that provides only— (I)direct Government cash assistance to an individual;
 (II)a subsidy; (III)a loan;
 (IV)a loan guarantee; or (V)insurance.
 (5)SecretaryThe term Secretary means the head of the standard-setting agency. (6)Standard-setting agencyThe term standard-setting agency means the Executive department designated under section 6402(a)(1).
 (7)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian Tribe.
							6402.Data standards for grant reporting
							(a)In general
 (1)Designation of standard-setting agencyThe Director shall designate the Executive department (as defined in section 101 of title 5) that issues the most Federal awards in a calendar year as the standard-setting agency.
 (2)Establishment of standardsNot later than 1 year after the date of the enactment of this chapter, the Secretary and the Director shall establish Governmentwide data standards for information reported by recipients of Federal awards.
 (3)Data elementsThe data standards established under paragraph (2) shall include, at a minimum— (A)standard definitions for data elements required for managing Federal awards; and
 (B)unique identifiers for Federal awards and entities receiving Federal awards that can be consistently applied Governmentwide.
 (b)ScopeThe data standards established under subsection (a) shall include core data elements and may cover any information required to be reported to any agency by recipients of Federal awards, including audit-related information reported under chapter 75 of this title.
 (c)RequirementsThe data standards required to be established under subsection (a) shall, to the extent reasonable and practicable—
 (1)render information reported by recipients of Federal grant and cooperative agreement awards fully searchable and machine-readable;
 (2)be nonproprietary; (3)incorporate standards developed and maintained by voluntary consensus standards bodies;
 (4)be consistent with and implement applicable accounting and reporting principles; and (5)incorporate the data standards established under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).
 (d)ConsultationIn establishing the data standards under subsection (a), the Secretary and the Director shall consult with, as appropriate—
 (1)the Secretary of the Treasury, to ensure that the data standards incorporate the data standards created under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note);
 (2)the head of each agency that issues Federal awards; (3)recipients of Federal awards and organizations representing recipients of Federal awards;
 (4)private sector experts; (5)members of the public, including privacy experts, privacy advocates, and industry stakeholders; and
 (6)State and local governments. 6403.Guidance applying data standards for grant reporting (a)In generalNot later than 2 years after the date of the enactment of this chapter—
 (1)the Secretary and the Director shall issue guidance to all agencies directing the agencies to apply the data standards established under section 6402 to all applicable reporting by recipients of Federal grant and cooperative agreement awards; and
 (2)the Director shall prescribe guidance applying the data standards to audit-related information reported under chapter 75.
 (b)GuidanceThe guidance issued under this section shall— (1)to the extent reasonable and practicable—
 (A)minimize the disruption to existing reporting practices for agencies and for recipients of Federal grant and cooperative agreement awards; and
 (B)explore opportunities to implement modern technologies within Federal award reporting; (2)allow the Director to permit exceptions for categories of grants if the Director publishes a list of such exceptions, including exceptions for Indian Tribes and Tribal organizations consistent with the Indian Self-Determination and Education Assistance Act; and
 (3)take into consideration the consultation required under section 6402(d). 6404.Agency requirementsNot later than 3 years after the date of the enactment of this chapter, the head of each agency shall ensure that all of the agency’s grants and cooperative agreements use data standards for all future information collection requests and amend existing information collection requests covered by chapter 35 of title 44 (commonly referred to as the Paperwork Reduction Act) to comply with the data standards established under section 6402, consistent with the guidance issued by the Secretary and the Director under section 6403..
 (b)Technical and conforming amendmentThe table of chapters for subtitle V of title 31, United States Code, is amended by inserting after the item relating to chapter 63 the following new item:
				
					
						64.Data Standards for Grant Reporting6401.
			4.Single audit act
			(a)Amendments
 (1)Section 7502(h) of title 31, United States Code, is amended by inserting before to a Federal clearinghouse the following in an electronic form consistent with the data standards established under chapter 64,. (2)Section 7505 of title 31, United States Code, is amended by adding at the end the following new subsection:
					
 (d)Such guidance shall require audit-related information reported under this chapter to be reported in an electronic form consistent with the data standards established under chapter 64..
 (b)GuidanceNot later than 2 years after the date of the enactment of this Act, the Director shall issue guidance requiring audit-related information reported under chapter 75 of title 31, United States Code, to be reported in an electronic form consistent with the data standards established under chapter 64 of title 31, United States Code, as added by section 3.
			5.Consolidation of assistance-related information; publication of public information as open data
 (a)Collection of informationNot later than 4 years after the date of the enactment of this Act, the Secretary and the Director shall enable the collection, public display, and maintenance of Federal award information as a Governmentwide data set, using the data standards established under chapter 64 of title 31, United States Code, as added by section 3, subject to reasonable restrictions established by the Director to ensure protection of personally identifiable and otherwise sensitive information.
 (b)Publication of informationThe Secretary and the Director shall require the publication of recipient-reported data collected from all agencies on a single public portal. Information may be published on an existing Governmentwide website as determined appropriate by the Director.
 (c)FoiaNothing in this section shall require the disclosure to the public of information that would be exempt from disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).
			6.Evaluation of Nonproprietary Identifiers
 (a)Determination requiredThe Director and the Secretary shall determine whether to use nonproprietary identifiers under section 6402(a)(3)(B) of title 31, United States Code, as added by section 3(a).
 (b)Factors to be consideredIn making the determination required pursuant to subsection (a), the Director and the Secretary shall consider factors such as accessibility and cost to recipients of Federal awards, agencies that issue Federal awards, private-sector experts, and members of the public, including privacy experts and privacy advocates.
 (c)Publication and report on determinationNot later than the earlier of 1 year after the date of the enactment of this Act or the date on which the Secretary and Director establish data standards pursuant to section 6402(a)(2) of title 31, United States Code, as added by section 3(a), the Secretary and the Director shall publish and submit to the Committees on Oversight and Government Reform of the House of Representatives and Homeland Security and Governmental Affairs of the Senate a report explaining the reasoning for the determination made pursuant to subsection (a).
 7.DefinitionsIn this Act, the terms agency, Director, Federal award, and Secretary have the meaning given those terms in section 6401 of title 31, United States Code, as added by section 3(a).
 8.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to require the collection of data that is not otherwise required pursuant to any Federal law, rule, or regulation.
 9.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk.
